Citation Nr: 0640109	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-16 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
from August 10, 1994 to August 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in September 1997.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims.

2.  For the period from August 10, 1994 to November 20, 2003, 
the veteran's service-connected PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms.

3.  For the period from November 21, 2003 to present, the 
veteran's service-connected PTSD is productive of total 
occupational and social impairment due to symptoms.  


CONCLUSIONS OF LAW

1.  For the period from August 10, 1994 to November 20, 2003, 
the criteria for a disability rating in excess of 50 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2.  For the period from November 21, 2003 to present, the 
criteria for a disability rating of 100 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the December 2004 and December 2005 letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Additionally, both of the letters from the RO explicitly 
directed the veteran to submit any relevant evidence in his 
possession.  As such, the Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   In October 2006, the RO sent the veteran a letter that 
complied with the requirements of Dingess as the letter 
notified the veteran of the information and evidence 
necessary establish increased ratings and effective dates.  

The RO granted service connection for PTSD in December 2002 
and sent the veteran VCAA notice letters in December 2004 and 
December 2005.  At the time of the December 2002 rating 
decision, the RO assigned a disability rating and an 
effective date for service-connected PTSD.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to his PTSD has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, VA treatment 
records and VA examination reports.  The Board notes that the 
veteran has been afforded multiple examinations in connection 
with his claim; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignment of disability evaluation following the award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).

By way of a December 2002 rating decision, the RO granted the 
veteran service connection for PSTD and awarded a 50 percent 
disability rating, effective August 10, 1994, the date of his 
original claim.  In March 2005, the RO issued a rating 
decision increasing the veteran's disability rating for PTSD 
to 100 percent, effective August 23, 2004.  The veteran 
contends that his service-connected PTSD disability warrants 
a 100 percent disability rating from August 10, 1994 to 
present.

The medical evidence of record includes a November 1994 VA 
examination report which shows that the veteran reported 
symptoms of nightmares, sleep disturbance, isolation, 
depression, lack of personal relationships, and lack of 
impulse control.

A December 1994 VA examination report notes that on 
examination, the veteran was somewhat disheveled with 
psychomotor retardation and slow, coherent speech.  His 
affect was blunted and there was no evidence of psychotic 
thought content.  Although the veteran had suicidal ideas, he 
denied any plans.  His recent and remote memory were grossly 
intact and his judgment and insight were fair.  The examiner 
assigned a GAF score of 55.

A May 1996 VA examination report shows that the veteran was 
cooperative and lucid on examination.  There was no evidence 
of thought blocking.  He denied hallucinations, delusions or 
other psychotic symptoms.  His insight and judgment were 
poor.  The examiner assigned the veteran a GAF score of 55.

A November 1997 VA examination report lists the veteran's 
symptoms as flashbacks, bad dreams, night sweats, panic 
attacks, chronic depression, difficulty sleeping, social 
isolation, difficulties with personal relationships, and 
impulse control.  It is unclear if these symptoms were 
subjectively reported by the veteran or objectively noted by 
the examiner.

An October 2002 VA examination report notes that the veteran 
was cooperative with adequate hygiene and appropriate dress, 
but he was somewhat disheveled.  He made good eye contact, 
and his speech was relevant and coherent, but his speech was 
somewhat under productive and noticeably lacking in 
spontaneity.  The veteran's thought processes were rationale, 
coherent and goal directed.  There was no evidence of 
hallucinations, delusions, specific obsessions, compulsions, 
phobias or ritualistic behaviors.  His mood was dysthymic and 
his affect was markedly constricted.  He did generally well 
on simple tasks of short-term memory and concentration, as no 
severe impairments were noted.  The examiner noted that the 
veteran was prone to recurring nightmares and intrusive 
recollections, but he denied specific flashbacks.  The 
examiner stated that the veteran was prone to intense 
emotional distress episodes when he was exposed to stimuli 
that reminded him of Vietnam.  The examiner noted that the 
veteran was isolated, although he did have a girlfriend and 
at least one friend.  The veteran presented with pervasive 
feelings of detachment and estrangement from others and a 
restricted range of affect.  He displayed a sense of 
foreboding and doom about his future.  The veteran 
experienced sleep disturbance and a long history of anger and 
irritability.  He experienced hypervigilence and exaggerated 
startle response although he denied suicidal or homicidal 
plans or ideations.  No psychotic or manic symptoms were 
noted.  The examiner noted that that the veteran's symptoms 
were moderate to severe in social and occupational 
functioning.  The examiner assigned a GAF score of 50.

Treatment records from a pastoral counseling center from 
February to May 2003 note that the veteran reported 
nightmares and flashbacks and a depressed mood and 
anxiousness.  On examination, his thought process was intact 
and he was assigned GAF scores ranging from 55 to 60.  
Treatment records from Dr. K. S., M.D. note that from March 
to June 2003, the veteran's mood was generally within normal 
limits, his affect was appropriate and his thought process 
was intact, but he was frequently poorly groomed and reported 
depression.  

A November 21, 2003 VA treatment note shows that the veteran 
was somewhat unkempt but had appropriate dress and no 
evidence of thought or perceptual disorder.  He was not 
considered a danger to himself or others, although he 
admitted to occasional suicidal ideation.  He reported no 
acute distress, but he reported nightmares, occasional panic 
attacks and more frequent intrusive recollections.  He 
reported adequate sleep and no problems with appetite, but he 
noted some concentration impairment.  It was noted that he 
lived with his girlfriend and had some friends that he saw 
occasionally.  He was assigned a GAF score of 45.

A May 2004 VA treatment note shows that the veteran reported 
nightmares, flashbacks, depression and concentration 
impairment.  He denied suicidal ideations, and auditory or 
visual hallucinations.  The veteran was well-oriented with 
coherent speech and no evidence of formal PTSD disorder.  
Treatment notes from July, October and November 2004 shows 
symptoms and impairment consistent with the May 2004 
treatment note.

A January 2005 VA examination report shows that the veteran 
reported spending most of his time by himself.  On 
examination, the veteran's appearance, attitude and behavior 
were grossly within normal limits.  His attire was somewhat 
unkempt, but grossly appropriate for the circumstances.  His 
hygiene and grooming were marginally adequate; however, no 
severe impairments in his personal care were noted.  He 
answered all questions appropriately.  His speech was lacking 
in spontaneity and somewhat monotone in nature, but it was 
otherwise relevant, coherent and adequately productive.  His 
thought processes were rational and goal-directed.  There was 
no evidence of hallucinations or delusions.  There was no 
evidence of specific obsessions, compulsions, phobias or 
ritualistic behaviors.  He was oriented to time, person and 
place.  During the examination, short-term memory and 
concentration skills presented as adequate.  His mood was 
somewhat sullen and depressed.  His affect was markedly 
constricted.  

The examiner noted that the results of the examination 
revealed evidence of chronic and severe PTSD.  The examiner 
noted that the veteran's PTSD had increased in severity since 
the October 2002 VA examination.  The examiner noted that the 
veteran had no significant social support system and no 
significant relationships in his life and that he was 
pervasively and severely emotionally detached and estranged 
from others.  The examiner described the veteran's personal 
and social adjustment as severely impaired and that the 
veteran was permanently and totally disabled by his PTSD 
symptoms.  The examiner assigned the veteran a GAF score of 
46.

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

From August 10, 1994 to the November 21, 2003, the record 
shows that the veteran reported symptoms of flashbacks, 
nightmares, sleep disturbance, isolation, depression, 
hypervigilence, lack of personal relationships, and impulse 
control.  Objectively, the veteran was always cooperative and 
lucid on examination, but frequently somewhat disheveled.  
His speech was always coherent, but sometimes was monotone 
and lacking in spontaneity.  His affect was usually blunted, 
constricted, or restricted, but there was no evidence of 
psychotic thought content.  Although the veteran sometimes 
admitted to suicidal ideas, he denied any plans.  He also 
denied hallucinations, delusions, specific obsessions or 
other psychotic symptoms.  His memory was grossly intact and 
his judgment and insight were fair to poor.  Although fairly 
isolated, he did live with his girlfriend and report having 
at least one friend.  His GAF scores for this period ranged 
from 50 to 60.

During this time period, the veteran clearly did not have a 
majority of the symptoms associated with a 70 or a 100 
percent disability rating for PTSD such as obsessional 
rituals (this was consistently denied by the veteran); 
intermittently illogical, obscure, or irrelevant speech (as 
noted above, the examination reports always found his speech 
to be coherent); spatial disorientation; grossly 
inappropriate behavior ; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living, including maintenance of minimal personal hygiene 
(although the veteran was frequently disheveled, there is no 
indication that he did not maintain minimal personal hygiene, 
particularly since he was noted to be appropriately dressed 
for the December 2002 VA examination); disorientation to time 
or place (the veteran was always lucid on examination); and 
memory loss for names of closes relatives, own occupation, or 
own name (the veteran's memory was described as "grossly 
intact").

Additionally, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  The Board notes that during this time period, the 
veteran's GAF scores ranged from 50 to 60, with most being 
from 55 to 60.  Thus, the Board finds that the assigned GAF 
scores suggest a level of impairment during this period that 
is consistent with a 50 percent disability rating as it 
indicates social and occupational impairment with reduced 
reliability and productivity.  Therefore, the Board finds 
that currently assigned 50 percent disability rating for the 
period from August 10, 1994 to November 20, 2003 is 
appropriate.  

Nevertheless, the Board notes that a November 21, 2003 VA 
treatment note shows an increase in the veteran's PTSD 
symptoms as it shows that he was once again somewhat unkempt, 
admitted to occasional suicidal ideation and reported 
nightmares, occasional panic attacks, and more frequent 
intrusive recollections.  He was assigned a GAF score of 45.  
Additionally, the January 2005 VA examination report shows 
that the results of the examination revealed evidence of 
chronic and severe PTSD.  The examiner noted that the 
veteran's PTSD had increased in severity since the October 
2002 VA examination and that the veteran had no significant 
social support system and no significant relationships in his 
life and that he was pervasively and severely emotionally 
detached and estranged from others.  The examiner described 
the veteran's personal and social adjustment as severely 
impaired and that the veteran was permanently and totally 
disabled by his PTSD symptoms.  The examiner assigned the 
veteran a GAF score of 46.

As noted above, GAF scores between 41 and 50 demonstrate 
serious impairment in social, occupational, or school 
functioning.  Therefore, after resolving the benefit of the 
doubt in favor of the veteran under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
PSTD increased in severity to the extent necessary to warrant 
a 100 percent disability rating as of November 21, 2003.  As 
such, a disability rating of 100 percent is warranted from 
November 21, 2003 to present for the veteran's service-
connected PTSD.  The preponderance of the evidence is against 
an earlier effective date for the 100 percent rating.  


ORDER

A disability rating in excess of 50 percent for service-
connected PTSD is not warranted for the period from August 
10, 1994 to November 20, 2003.  To this extent, the appeal is 
denied.



	(CONTINUED ON NEXT PAGE)


A disability rating of 100 percent for service-connected PTSD 
is warranted for the period from November 21, 2003 to 
present.  To this extent, the appeal is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


